        Case 1:20-cv-03010-APM Document 141 Filed 05/27/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
UNITED STATES OF AMERICA, et al.,         )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          ) Case No. 20-cv-3010 (APM)
                                          )
GOOGLE LLC,                               )
                                          )
      Defendant.                          )
_________________________________________ )
_________________________________________
                                          )
STATE OF COLORADO, et al.,                )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           ) Case No. 20-cv-3715 (APM)
                                          )
GOOGLE LLC,                               )
                                          )
      Defendant.                          )
_________________________________________ )

      ORDER AMENDING SCHEDULING AND CASE MANAGEMENT ORDER

       Pursuant to the parties’ Joint Status Report filed on May 24, 2021, ECF No. 135, the

Amended Scheduling and Case Management Order entered on February 3, 2021, ECF No. 108-1,

is hereby amended to add the following paragraph:

       31.    Sharing of Materials Across Cases. A Party may provide to all other Parties: (a)

materials produced in response to a subpoena issued in the DOJ Action or the Colorado Action;

(b) materials produced in response to a request for production made in the DOJ Action or the

Colorado Action. Such materials shall retain the designation the producing party made under the

Protective Order or during the investigation if the producing party has not yet designated under

the Protective Order. A Party shall provide to all other Parties: (c) Investigation Materials
        Case 1:20-cv-03010-APM Document 141 Filed 05/27/21 Page 2 of 2




produced by Google in response to U.S Department of Justice CID Nos. 30092 and 30120; (d)

materials originally produced by Google in response to CID Nos. 30121, 30178, 30357, 30358, or

the Second Request issued to Google in connection with Google’s acquisition of Fitbit that are re-

produced by agreement of the Parties in this litigation or are otherwise agreed, or found by the

Court, to be part of the litigation; (e) Investigation Materials produced by Google in response to

Utah CID Nos. 2007211 and 2007212 and Nebraska CIDs and Subpoenas dated January 17, 2020

and August 15, 2020; and (f) Investigation Materials produced by any third party.




Dated: May 27, 2021                                        Amit P. Mehta
                                                    United States District Court Judge




                                                2
